Citation Nr: 0001264	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-01 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly pension benefits on account of 
the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to February 
1946.  The veteran had additional prior service in the 
Philippine Scouts from June 1938 to March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In a November 1998 rating action the RO 
granted special monthly compensation benefits on account of 
the veteran being housebound.  This grant included special 
monthly pension benefits on account of being housebound.  
Accordingly, the issue for appellate consideration is as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disabilities are as follows: ischemic heart 
disease as residual of beriberi, currently rated as 100 
percent disabling; corneal leukoma of the right eye and post 
aphakia of the left eye with posterior chamber intraocular 
lens (PCIOL) replacement rated as 50 percent disabling; 
arthritis of the lumbar spine, sacroiliacs, rated 10 percent 
disabling; arthritis of the right hip, rated as 10 percent 
disabling; arthritis of the left hip, rated as 10 percent 
disabling; arthritis of the right knee, rated as 10 percent 
disabling; arthritis of the left knee, rated as 10 percent 
disabling; mild hallux valgus with possible gouty arthritis 
of the first metatarsal phalangeal joint, rated as 10 percent 
disabling; and pulmonary infiltrations, rated as 
noncompensable.  He is also in receipt of special monthly 
compensation benefits under 38 U.S.C.A. § 1114 subsection (s) 
(West 1991) on account of the veteran being housebound.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

4.  The veteran is not a patient in a nursing home.

5.  The veteran's disabilities do not render him unable to 
tend to the basic functions of self care without regular 
assistance from another person, and do not render him 
vulnerable to the hazards and dangers incident to his 
environment.



CONCLUSION OF LAW

The requirements for entitlement to special monthly pension 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. §§ 1502, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded, in that he has submitted a claim, which is 
plausible.  The Board further concludes that VA has met its 
statutory duty to assist the veteran in the development of 
his claim, and that no further development is required to 
meet the provisions of 38 U.S.C.A. § 5107 (West 1991).

Review of the record reveals that the veteran has been 
assigned a combined 100 percent disability evaluation for 
pension purposes for his service connected and non-service 
connected disabilities.  His disabilities include ischemic 
heart disease as residual of beriberi, currently rated as 100 
percent disabling; corneal leukoma of the right eye and post 
aphakia of the left eye with PCIOL, rated as 50 percent 
disabling; arthritis of the lumbar spine, sacroiliacs, rated 
10 percent disabling; arthritis of the right hip, rated as 10 
percent disabling; arthritis of the left hip, rated as 10 
percent disabling; arthritis of the right knee, rated as 10 
percent disabling; arthritis of the left knee, rated as 10 
percent disabling; mild hallux valgus with possible gouty 
arthritis of the first metatarsal phalangeal joint, rated as 
10 percent disabling; and pulmonary infiltrations, rated as 
noncompensable.

The criteria for determining whether a special monthly 
pension is payable by reason of need of aid and attendance is 
set forth in 38 C.F.R. § 3.351 (1999), and in pertinent part 
provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c) Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1) Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in § 3.352(a).

38 C.F.R. § 3.352 (1998) provides the criteria for permanent 
need for aid and attendance as follows:

(a)  Basic criteria for regular aid and attendance and 
permanently bedridden. The 
following will be accorded consideration in determining the 
need for regular aid and attendance (§ 3.351(c)(3): inability 
of claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph `bedridden' will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.

It is not disputed that the veteran is disabled.  His 
impairment is reflected in the combined 100 percent 
evaluations assigned to his service connected and non-
service-connected disabilities.  The question in this case 
becomes a determination of the extent of the veteran's 
ability to perform the specific functions involved in daily 
personal self-care, and the reasons for any diminished 
capacity to perform such functions.

VA examinations were conducted in February 1997.  The 
diagnoses were as follows:  corneal leukoma, right eye; 
status post cataract extraction, left eye; myopia; no 
neurologic deficit; hallux valgus; arthritis of the feet; 
minimal degenerative arthritis of the knees and "spondylo 
arthritis"; mild bilateral sacroiliac arthritis; polyps of 
the colon; and age related cognitive decline.  An 
electrocardiogram showed a left anterior hemiblock and an 
anterioseptal wall myocardial infarction.

VA examinations were conducted in March 1998.  An evaluation 
of the eyes showed that there was no light perception in the 
right eye.  Vision in the left eye was 20/400 corrected to 
20/70.  Additional disabilities diagnosed were 
arteriosclerotic heart disease, LAHD, poorly controlled 
hypertension, and marked arteriosclerosis.

The veteran underwent a VA aid and attendance examination in 
September 1998.  At that time it was reported that the 
veteran came to the examination ambulatory with his daughter.  
He complained of poor vision, fair effort tolerance, body 
malaise, occasional chest pain, pain in his shoulder, 
lumbosacral spine, knees, occasional epigastric pain, and 
poor hearing.  There were no recent hospitalizations.  He was 
not permanently bedridden.  He was capable of managing 
benefit payments.  The examiner reported that the veteran 
required a companion when going beyond the confines of his 
home because of poor vision arthritis, poor hearing, and 
dizziness.  He was accompanied to the bathroom to attend to 
the needs of nature.  

Examination of his eyes revealed the cornea of the right eye 
was opaque with pigmentation, with vision of no light 
perception.  The left eye was externally normal, with aphakic 
lens and vision of 20/100, corrected to 20/70, with no 
paralysis of extraocular muscles.  He was well kempt and well 
nourished.  His gait was intact.  He was able to feed 
himself.  The veteran stated that he had a companion when he 
took a bath because of some difficulty at time of pouring 
water over his body due to shoulder pain.  There was good 
weight bearing, good balance and propulsion.  He was able to 
bend and stoop.  He was able to walk without the assistance 
of another person for 50 meters.  He used a cane and 
occasionally went to church with a companion.

The diagnoses were corneal glaucoma, right eye, postoperative 
cataract extraction with PCIOL, left eye, compound myopia 
astigmatism, left eye, hypertensive cardiovascular disease 
and degenerative joint disease.  

To summarize, although he is blind in his right eye, the 
vision in the left eye was correctable to 20/70.  He does not 
reside in a nursing home.  The recent VA examination showed 
that the veteran required assistance to pour water over him 
while bathing due to shoulder pain.  He also needed a 
companion when he left his house.  However, he was able to 
ambulate 50 meters with a cane.  There was no impairment in 
gait and he was able to bend and stoop.  Additionally, he was 
able to feed himself.  Accordingly, the Board finds that the 
preponderance of the evidence does not provide a basis for a 
finding that, due to his disabilities, the veteran is 
precluded from taking care of his daily living activities.  
And insofar as there is no indication that any of the 
criteria listed in 38 C.F.R. § 3.352(a) are present, the 
veteran's claim for special monthly pension based on a need 
for regular aid and attendance must be denied.


ORDER

Entitlement to special monthly pension benefits on account of 
the need for regular aid and attendance of another person is 
denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

